Citation Nr: 1222136	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  96-27 574A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent disabling for bronchial asthma from May 7, 1993.

2.  Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1983 to May 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Veteran has since requested his claim be transferred to the RO in Cleveland, Ohio.

The Veteran initially had a hearing before the RO in September 2003.  The Veteran had a hearing before the Board in March 2001 and the transcript is of record.  Subsequently, the Veterans Law Judge presiding over the March 2001 hearing retired, and the Veteran was afforded another hearing before the undersigned Judge in May 2010 and the transcript is of record.

The case was previously brought before the Board in August 2001, April 2007, and November 2010.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the Veteran's bronchial asthma is manifested by dyspnea with strenuous exertion, slightly decreased expiratory flows, and use of an inhaler.

2. As of October 1996,  the Veteran's bronchial asthma is manifested by at worst moderate dyspnea on mild exertion with asthmatic attacks 1 to 2 times a month with baseline functional status between attacks and at worse an FEV-1 of 88 percent predicated, and FVC of 83 percent predicted, and a FEV-1/FVC of 78 percent predicted, with daily use of an inhaler, but no use of systemic corticosteroids.  

3.  The competent and credible evidence fails to demonstrate that the Veteran has a bilateral knee disorder, to include degenerative joint disease, that is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 30 percent  for bronchial asthma are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6602 (1996, 2011).  

2.  A bilateral knee disorder, to include degenerative joint disease was not incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letters dated in November 2002 and September 2005 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  This notice was provided in the September 2005 letter.  

The Board observes that both the November 2002 and September 2005 letters were sent to the Veteran after the December 1996 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore untimely.  See Pelegrini, supra and Dingess, supra.  Nevertheless, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the November 2002 and September 2005 letters fully complied with the requirements of 38 U.S.C.A. § 5103(a) (2009), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra, and after the notice was provided the case was readjudicated and a November 2005 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.

In August 2001, April 2007, and November 2010, the Board remanded the issues to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issues were previously remanded in August 2001 in order for the RO/AMC to provide proper notice, attempt to obtain copies of private and VA treatment records, and afford the Veteran VA examinations.  In April 2007 the issues were remanded to schedule a videoconference hearing.  In November 2010 the issues were again remanded to afford the Veteran VA examinations and obtain updated VA treatment records.  Proper notice having been provided, the requested records having been obtained or requested and examinations having been afforded, the issues now return to the Board for review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations with respect to the issue of bronchial asthma were obtained in August 1993, April 1999, October 2005, and February 2011.  VA examinations with respect to the issue of a bilateral knee disorder to include degenerative joint disease, were obtained in August 2002, to include a March 2003 addendum opinion, January 2011, and March 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its August 2001, April 2007, and November 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

I.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected bronchial asthma.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where there has been a disagreement with an initially assigned disability evaluation, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28.  As such, in accordance with Fenderson, the Board has considered the propriety of assigning initial staged ratings for the Veteran's service-connected bronchial asthma.  See also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2011).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.
Finally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Veteran's service-connected bronchial asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602.During the pendency of this appeal, the regulations pertaining to the evaluation of respiratory conditions were amended twice, effective October 7, 1996, and effective October 6, 2006.  See 61 Fed. Reg. 46729 (1996) and 71 Fed. Reg. 52460 (2006) (presently codified at 38 C.F.R. §§ 4.96, 4.97).  When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  The Court has held that where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant will apply unless Congress provided otherwise or permitted the Secretary to do otherwise and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The RO should adjudicate the Veteran's claims both on the pre-1996 and post-1996 regulation and rate the Veteran's claim in accordance to the version most favorable to the Veteran.

Prior to October 7, 1996, the rating criteria applicable to bronchial asthma were found in 38 C.F.R. § 4.97, DC 6602, which provided a 10 percent evaluation for mild asthma with paroxysms of asthmatic type breathing (high pitched expiratory wheezing and dyspnea) occurring several times a year with no clinical findings between attacks.  A 30 percent evaluation for moderate asthma with asthmatic attacks rather frequent (separated by only 10-14 day intervals) with moderate dyspnea on exertion between attacks.  A 60 percent evaluation was provided for severe asthma with frequent attacks of asthma (one or more attacks weekly), marked dyspnea on slight exertion between attacks with only temporary relief by medication, and the preclusion of more than light manual labor.  Pronounced asthma with asthmatic attacks very frequently with severe dyspnea on slight exertion between attacks and with marked loss of weight or other evidence of severe impairment of health warranted a 100 percent evaluation.  Note:  In the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (in effect prior to October 7, 1996).

Following the revision of the rating criteria on October 7, 1996, Diagnostic Code 6602 still relates to bronchial asthma and provides for a 10 percent evaluation for forced expiratory volume in one second (FEV-1) of 71 to 80 percent predicted, or; the ratio of FEV-1 to forced vital capacity (FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication provides an evaluation of 30 percent.  FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids provides an evaluation of 60 percent.  FEV-1 less than 40 percent predicted, or; FEV-1/FVC less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications provides for an evaluation of 100 percent.  Note:  In the absence of clinical findings of asthma at time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (in effect from October 7, 1996).

The Board notes, however, that the change in the regulations effective in October 2006, did not alter any of the specific criteria listed in the applicable Rating Formula.  Rather, the new regulations affected how the evaluation criteria were applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  What remains unchanged in the application of the PFT is that the post-bronchodilator findings for these PFTs are the standard in pulmonary assessment.  See 61 Fed. Reg. 46729 (Sept. 5, 1996) (VA assesses pulmonary function after bronchodilation).  However, if the post-bronchodilator results are poorer than the pre-bronchodilator results, then the pre-bronchodilator results are used for rating purposes.  See 38 C.F.R. § 4.96(d)(5) (in effect prior to October 6, 2006) and 38 C.F.R. § 4.96(d)(5) (2011).

 It should be pointed out that ratings under diagnostic codes 6600 to 6818, inclusive, and 6821 will not be combined with each other.  38 C.F.R. § 4.96a.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 to 6818 inclusive and 6821.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  In this case, the predominant disability picture is best rated under Diagnostic Code 6602.  See 38 C.F.R. § 4.97, Diagnostic Code 6602.

Relevant medical evidence with regard to the current level of severity of the Veteran's bronchial asthma includes VA examination reports dated in August 1993, April 1999, October 2005, and February 2011.  

The August 1993 VA examination noted that the Veteran reported tightness in his chest.  The Veteran reported difficulty getting up a flight of stairs and difficulty with strenuous exertion such as running that resulted in shortness of breath.  Multiple pulmonary function tests of record revealed pulmonary function in the normal range with slightly decreased expiratory flows.  It was noted that the Veteran produced about and eighth of a cup of sputum per day.  The Veteran was using an inhaler at the time.  Upon examination the Veteran's chest configuration was within normal limits.  Lung fields revealed no wheezes, rales, or rhonchi.  The Veteran was diagnosed with probable bronchial asthma.  Chest x-rays accompanying the examination noted that the lung fields showed no infiltrates or definite calcifications.  

The Board acknowledges that the Veteran was granted Social Security Administration (SSA) disability benefits in 1995.  Within the SSA decision it is noted that the Veteran has a slew of disabilities to include asthma, low back and feet pain and a learning disability, which in combination, produce total disability which is "severe."  Notably, the Veteran's asthma was described as well-controlled when on medication.  Neither the SSA decision nor other contemporaneous evidence on file provides corroborative findings which substantiate the characterization of "severe" asthma per the VA rating criteria.  To the contrary, private pulmonary treatment findings from 1994 show no more than moderate symptomatology.  Given this inconsistency, the Board finds that the SSA findings have less probative value in comparison to other evidence on file.  Importantly, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

The April 1999 VA examination noted that the Veteran reported that he was moderately restricted with regard to exercise and walking up flights of stairs.  The Veteran reported that he produced chronic sputum that varied in amounts daily.  The Veteran reported additional symptoms when exposed to a variety of substances including nausea, loss of peripheral vision, eyes turning back, shortness of breath, and wheezing.  Upon examination it was noted that the Veteran's chest configuration was normal, lung fields were clear, and no wheezes, rales, or rhonchi were heard.  The Veteran was diagnosed with bronchial asthma.  Pulmonary Function Tests revealed pre-bronchodilator that the Veteran's FEV-1 was 88 percent of predicted value, his FVC was 83 percent predicted value, and his FEV-1/FVC was 106 percent of predicted value.  There were no post-bronchodilator evaluations.  The chest x-ray accompanying the examination revealed bilateral pleural based densities were greater on the right than on the left, no definite calcifications were seen.  

The Veteran was afforded another VA examination in October 2005.  At the October 2005 examination, the Veteran reported a productive cough, which produced yellow-green material.  The Veteran's extent of dyspnea was that he was quite short of breath and could not go 6 steps of a 12 step stairway without being out of breath.  The Veteran reported using an inhaler, two puffs, three or four times a day.  The Veteran reported incapacitating episodes due to infection in the lung that last two to three days, three or four times a year.  Upon examination the Veteran's upper respiratory tract was normal.  The examination of the lungs reveal good breath sounds and good quality of breath.  There was no presence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  There was no evidence of restrictive lung disease.  The Veteran was diagnosed with asthma by history, but there was no evidence of abnormality of the lung at the examination.  Pulmonary functioning test revealed post-bronchodilator that the Veteran's FEV-1 was 105 percent of predicted value, his FVC was 92 percent predicted value.  No, FEV-1/FVC percent of predicted value was provided.

Finally the Veteran was afforded a VA examination in February 2011.  At the examination the Veteran reported a productive cough with yellow/green sputum, dyspnea on mild exertion with asthmatic attacks 1 to 2 times a month with baseline functional status between attacks.  The Veteran reported that he treated his asthma with inhalers and nose spray.  The Veteran did not report any periods of incapacitation in the previous 12 months.  Upon examination it was noted that there was no objective history of cor pulmonale, RVH, pulmonary hypertension, episodes of acute respiratory failure, and no outpatient therapy required.  Finally it was noted that the Veteran did not have restrictive lung disease.  Pulmonary function testing revealed that the Veteran had a post-bronchodilator FEV-1 of 91 percent of predicted value and an FVC of 85 percent of predicted value, and an FEV-1/FVC of 78 percent of predicted value.  The Veteran had a DLCO of 95 percent of predicted value.  The examiner noted that there was a small airway obstructive defect.  Lung volumes were within normal limits.  Diffusion capacity was within normal limits.  Chest x-rays associated with the examination revealed pleural thickening in the right lung base.  The Veteran was diagnosed with bronchial asthma.

In consideration of the above, the Board finds that the Veteran is not entitled to higher than the currently assigned 30 percent rating for any time during the appeal period under either the old or new criteria for Diagnostic Code 6602.  

For the period prior to the regulation change in October 1996, neither the findings from the August 1993 VA examination report nor any other evidence of record establish that the Veteran met the criteria for a higher rating than the assigned 30 percent.  In this regard, the Veteran did not exhibit severe asthma with weekly attacks, marked dyspnea on slight exertion, and the preclusion of more than light labor.  The examination report indicated that the Veteran exhibited only slightly decreased expiratory flows and there was no evidence of weekly asthma attacks.  

As of the regulatory change in October 7, 1996, the Veteran's bronchial asthma must be considered under both the old and new criteria.  The Board notes that the Veteran is not entitled to higher than the currently assigned 30 percent under either the old or the new criteria for Diagnostic Code 6602.  In this regard the Board notes that the April 1999, October 2005, and February 2011 VA examinations do not demonstrate that the Veteran exhibited severe asthma with weekly attacks, marked dyspnea on slight exertion, and the preclusion of more than light labor.  In this regard the examinations indicate that the Veteran exhibited moderate restriction of expiratory flow at the April 1999 VA examination, no evidence of restrictive lung disease at the October 2005 VA examination, and dyspnea on mild exertion with asthmatic attacks 1 to 2 times a month with baseline functional status between attacks on the February 2011 VA examination.  With regard to the new criteria, at no time from April 1999 did the Veteran exhibit an FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 per year) courses of systemic (oral or parenteral) corticosteroids.  In this regard the Veteran exhibited pre-bronchodilator FEV-1 of 88 percent of predicted value, FVC of 83 percent predicted value, and FEV-1/FVC of 106 percent of predicted value at the April 1999 VA examination; post-bronchodilator FEV-1 of 105 percent of predicted value and FVC of 92 percent predicted value on the October 2005 VA examination; and post-bronchodilator FEV-1 of 91 percent of predicted value and an FVC of 85 percent of predicted value, an FEV-1/FVC of 78 percent of predicted value, and a DLCO of 95 percent of predicted value on the February 2011 VA examination.  There is no indication that the Veteran received any course of systemic corticosteroids.  

As such, the Board finds that the Veteran is not entitled to higher than the currently assigned 30 percent rating for any time during the appeal period under either the old or new criteria for Diagnostic Code 6602.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (prior to and from October 7, 1996).  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign an evaluation in excess of 30 percent for the Veteran's service-connected bronchial asthma because the competent evidence fails to reveal any additional functional impairment associated with such disability to warrant consideration of any alternate rating codes, other than the code already considered herein.

The Board acknowledges the Veteran's statements regarding the severity of bronchial asthma, including those made at his hearings in September 2003, March 2001, and May 2010.  The Veteran contends that his bronchial asthma is more severe than the 30 percent rating he is currently assigned indicates.  The Board further notes that the Veteran is competent to attest to the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra, Buchanan, supra.  In this regard, the Board acknowledges the Veteran's statements that his service-connected bronchial asthma is worse than the assigned rating.  However, the Board places significantly more weight on the objective clinical findings reported on examination than the Veteran's statements as the Veteran is not shown to have the requisite training to determine the severity level of his service-connected bronchial asthma.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  Furthermore, the opinions and observations of the Veteran cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.97 with respect to determining the severity of his service-connected bronchial asthma.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In evaluating the Veteran's claims for higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bronchial asthma with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The benefit of the doubt doctrine is not applicable in the instant case as the preponderance of the evidence is against a favorable decision.




II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2009); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The Board acknowledges that where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002); 38 C.F.R. §§3.307, 3.309 (2011).  This presumption is rebuttable by affirmative evidence to the contrary.  Id.  In this instance, there is no evidence that the Veteran was diagnosed with degenerative changes within one year of separation from active duty service, and as such the presumption does not apply.

The Veteran contends that he was diagnosed with degenerative joint disease while he was on active duty that affected, among other things, his knees.  The Veteran has stated that he fell twice during service and injured himself.  The first fall was off of a Bradley fighting machine.  The second involved falling off of telephone poles used in training.  Finally the Veteran noted that his work in the military as a machinist welder was very physical work that was difficult on his body.  

The Board notes that the Veteran's service treatment records indicate that in May 1986, the Veteran passed out while standing in formation and landed on and bruised his left knee.  The Veteran's service treatment records indicate that the Veteran was diagnosed with degenerative joint disease in service, but as noted on an April 1993 service treatment report, the Veteran's degenerative joint disease was associated with his low back.  A September 1988 periodic examination noted normal lower extremities and the Veteran answered "no" when asked if he had a trick or locked knee.  A June 1992 treatment record indicated that the Veteran had a history of polyarthralgia including in the knees.  The Board notes that the April 1993 exit examination noted abnormal lower extremities, but the explanation indicated that it was the Veteran's left heel which had a problem.  Indeed, on his April 1993 report of medical history the Veteran again answered "no" to the question regarding whether he had a trick or locked knee.  While the Veteran's records do indicate that he served as a machinist welder, a physically laborious in-service job and there were some complaints of knee pain while in service, there is no indication that the Veteran was diagnosed with a chronic knee disorder while on active duty. 

The Board further observes that the Veteran has a current diagnosis with regard to his bilateral knees.  In this regard, the Board notes that the Veteran was diagnosed with chrondromalacia of the bilateral knees in the August 2002 VA examination.  The Board notes that the most recent March 2011 VA examination diagnosed the Veteran with patellofemoral syndrome, bilaterally and noted normal bilateral knees according to x-rays.  However, even if the latest exams indicate normal bilateral knees, in addressing the issue of current disability, the Board notes that in the case of a disability that existed at the time of the claim as well as during service, but has, during the pendency of the appeal, resolved itself, the disability can still be considered a current disability for the purposes of determining service connection according to McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In that case, the United States Court of Appeal for Veteran's Claims held that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim" (emphasis added).  Under such circumstances, provided the resolved disability is related to service, a claimant would be entitled to consideration of staged ratings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

Despite having determined that the Veteran has a current disability and some evidence of an in-service complaints, the evidence of record fails to indicate that there is a credible medical nexus connecting any current bilateral knee disability to the Veteran's active duty service.

As noted, the Veteran was initially afforded a VA examination in August 2002.  At the time of the examination the Veteran stated that he did not currently have any aching, pain, or swelling in his joints, but that he sometimes had aching, popping, and roughness in his knees.  He did not describe any instability, buckling, locking or significant swelling.  Upon examination it was noted that the Veteran's knees were symmetrical with some slight tenderness adjacent to the patella on the left knee.  The Veteran exhibited no limitation of motion with either knee or instability on the left knee.  There was some limitation of motion with regard to the right knee and minimal crepitation, but no tenderness or instability.  The Veteran was diagnosed with mild chondromalacia, bilateral knees.  X-rays taken in conjunction with the August 2002 VA examination were negative indicating no degenerative change.  The examiner did not render any opinion with regard to etiology.

An opinion with regard to etiology was subsequently provided in March 2003.  The March 2003 examiner opined that the Veteran's knees are "not service connected unless he has had enough wear on the knees over a period of years including service and out of service to have this relatively minor degree of change found on this examination."

The Veteran was afforded another VA examination in January 2011.  The Veteran reported bilateral knee pain, weakness, swelling, and stiffness.  The Veteran did not exhibit any limitation in range of motion and there was no pain with the motion and no additional limitation of motion with repetition.  X-rays associated with the examination revealed normal bilateral knees.  Upon examination both knees were stable with no warmth, effusion, or instability.  There was mild crepitus and pain reported with patellar compression of both knees.  The examiner diagnosed the Veteran with normal bilateral knees.  The examiner opined that the Veteran's claim of a bilateral knee condition was less likely as not caused by the result of his military service.  The examiner's rationale for his opinion was that x-rays taken in 1994 and 2002 were essentially normal without any fractures or degenerative disease, there was no evidence of a diagnosed knee condition, only pain on palpation of both patellar.

The Veteran was again afforded a VA examination in March 2011 VA examination in order to clarify the etiology of any bilateral knee condition.  The Veteran reported pain, weakness, intermittent swelling, some stiffness, and occasional instability in the right knee.  The Veteran reported pain in the left knee.  There was no objective evidence of pain or additional limitation of motion upon repetition of range of motion.  Upon examination, the examiner noted slight crepitus of the right knee.  X-rays taken in conjunction with the examination revealed normal bilateral knees.  It was noted that the Veteran had previously been diagnosed with patellofemoral syndrome bilaterally, but that recent radiographs were normal.  The examiner opined that there was no evidence of a current chronic disability resulting from injury in service, and no records indicating that any knee condition was related to service.  The examiner stated that the Veteran's patellofemoral syndrome was not caused by or the result of service.  

With consideration of the above, the Board notes that the competent medical evidence fails to demonstrate that the Veteran's current bilateral knee disorder is related to his active duty service.  

The Board notes the Veteran's contentions that he has had knee pain since active duty service and that his current knee disability was the result of falls suffered while on active duty.  Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this instance the Board notes that the Veteran is competent to attest to pain and that it has been present since service.  Pain alone is not a disability and without a diagnosed or identifiable underlying malady or condition, cannot be service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra; see Buchanan, supra, (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, supra.

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson, supra, citing Jandreau, supra; see also Barr, supra, (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder.  Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, a specific medical diagnosis of a bilateral knee condition is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he has experienced his statements as to whether he has a current diagnosis of PTSD do not constitute competent evidence.  As a layperson, the Veteran is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).

In summary, the competent and probative evidence establishes no chronic knee disorder during service, a competent and probative opinion that the evidence does not provide a basis upon which to link the Veteran's current bilateral knee condition to his active duty service, and no evidence that the Veteran was diagnosed with degenerative changes in the knee within one year of separation from active duty service.  Rather, the competent evidence of record preponderates against a finding that the Veteran's current bilateral knee condition is related to service or any incident thereof, and accordingly service connection for a bilateral knee disorder must be denied.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2011).  As a preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating greater than 30 percent disabling for bronchial asthma is denied.

Entitlement to service connection for a bilateral knee disorder, to include degenerative joint disease is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


